
	

114 HR 5215 IH: Closing the Meal Gap Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5215
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2016
			Ms. Adams (for herself, Mr. McGovern, Ms. Fudge, Ms. DeLauro, Mr. Conyers, Ms. Moore, Ms. Plaskett, Mr. Sean Patrick Maloney of New York, and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to require that supplemental nutrition assistance
			 program benefits be calculated with reference to the cost of the low-cost
			 food plan as determined by the Secretary of Agriculture, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Closing the Meal Gap Act of 2016. 2.Amendments (a)Calculation of program benefitsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended—
 (1)in section 3 (7 U.S.C. 2012)— (A)by striking subsection (u),
 (B)by redesignating subsections (n) through (t) as subsections (o) through (u), respectively, and (C)by inserting after subsection (m) the following:
						
 (n)Low-cost food plan means the diet required to feed a family of four persons, consisting of a man and a woman nineteen through fifty, a child six through eight, and a child nine through eleven years of age, determined in accordance with the Secretary’s calculations. The cost of such diet shall be the basis for uniform allotments for all households regardless of their actual composition, except that the Secretary shall—
 (1)make household-size adjustments (based on the unrounded cost of such diet) taking into account economies of scale;
 (2)make cost adjustments in the low-cost food plan for Hawaii and the urban and rural parts of Alaska to reflect the cost of food in Hawaii and urban and rural Alaska;
 (3)make cost adjustments in the separate low-cost food plans for Guam, and the Virgin Islands of the United States, to reflect the cost of food in those States, but not to exceed the cost of food in the 50 States and the District of Columbia; and
 (4)on October 1, 2017, and each October 1 thereafter, adjust the cost of the diet to reflect the cost of the diet in the preceding June, and round the result to the nearest lower dollar increment for each household size.,
 (2)in section 8(a) (7 U.S.C. 2017(a))— (A)by striking thrifty food plan each place it appears, and inserting low-cost food plan, and
 (B)by striking 8 percent and inserting 10 percent, (3)in section 16(c)(1)(A)(ii) (7 U.S.C. 2025(c)(1)(A)(ii))—
 (A)in subclause (I) by striking for fiscal year 2014, at an amount not greater than $37 and inserting for fiscal year 2017, at an amount not greater than $50, and (B)in subclause (II)—
 (i)by striking June 30, 2013 and inserting June 30, 2016, and (ii)by striking thrifty food plan and inserting low-cost food plan, and
 (4)in section 19(a)(2)(A) (7 U.S.C. 2028(a)(2)(A))— (A)in clause (i) by striking and at the end,
 (B)in clause (ii)— (i)by striking each fiscal year thereafter and inserting each of the fiscal years 2004 through 2016, and
 (ii)by striking the period at the end and inserting a semicolon, and (C)by adding at the end the following:
						
 (iii)for fiscal year 2017, $2,650,000,000; and (iv)subject to the availability of appropriations under section 18(a), for fiscal year 2018 and each fiscal year thereafter, the amount determined under clause (iii), as adjusted by the percentage by which the low-cost food plan has been adjusted under section 3(n)(4) between June 30, 2017, and June 30 of the immediately preceding fiscal year..
 (b)Standard medical expense deductionSection 5(e)(5) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(5)) is amended— (1)in subparagraph (A) by striking an excess medical and all that follows through the period at the end, and inserting a standard medical deduction or to a medical expense deduction of actual costs for the allowable medical expenses incurred by the elderly or disabled member, exclusive of special diets., and
 (2)by adding at the end the following:  (D)The standard medical expense deduction shall be equal to $140 for fiscal year 2017, and for each subsequent fiscal year shall be equal to the applicable amount for the preceding fiscal year as adjusted to reflect changes for the 12-month period ending the preceding June 30 in the Consumer Price Index for All Urban Consumers: Medical Care published by the Bureau of Labor Statistics of the Department of Labor, except that for any such fiscal year the State agency may establish a greater standard medical expense deduction that satisfies cost neutrality standards established by the Secretary for such fiscal year..
 (c)Elimination of cap of excess shelter expensesSection 5(e)(6) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(e)(6)) is amended— (1)by striking subparagraph (B), and
 (2)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively. (d)Work requirementSection 6(o)(3) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)(3)) is amended—
 (1)in subparagraph (D) by striking or at the end, (2)in subparagraph (E) by striking the period at the end and inserting ; or, and
 (3)by adding at end the following:  (F)not offered a position in a program described in subparagraph (B) or (C) of paragraph (2)..
 (e)Funding of employment and training programsSection 16(h)(1)(E)(ii)(II) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)(1)(E)(ii)(II)) is amended by inserting subparagraphs (A) through (E) of after under.
			(f)Conforming amendments
 (1)Food and Nutrition Act of 2008The Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (A)in section 10 (7 U.S.C. 2019) by striking 3(p) and inserting 3(q),
 (B)in section 11 (7 U.S.C. 2012)— (i)in subsection (a)(2) by striking 3(t)(1) and inserting 3(u)(1), and
 (ii)in subsection (d)— (I)by striking 3(t)(1) each place it appears and inserting 3(u)(1), and
 (II)by striking 3(t)(2) each place it appears and inserting 3(u)(2), (C)in section 19(a)(2)(A)(ii) (7 U.S.C. (a)(2)(A)(ii)) by striking 3(u)(4) and inserting 3(n)(4), and
 (D)in section 27(a)(2) (7 U.S.C. 2036(a)(2))— (i)in subparagraph (C) by striking 3(u)(4) and inserting 3(n)(4), and
 (ii)in subparagraph (E) by striking 3(u)(4) and inserting 3(n)(4). (2)Low-Income Home Energy Assistance Act of 1981Section 2605(f)(2)(A) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)(2)(A)) is amended—
 (A)by striking 5(e)(6)(C)(iv)(I) and inserting 5(e)(6)(B)(iv)(1), and (B)by striking (7 U.S.C. 2014(e)(6)(C)(iv)(I)) and inserting (7 U.S.C. 2014(e)(6)(B)(iv)(I)).
 (g)Technical correctionsThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended— (1)in section 5(a) (7 U.S.C. 2014(a)) by striking 3(n)(4) each place it appears and inserting 3(m)(4),
 (2)in section 8(f)(1)(A)(i) (7 U.S.C. 2017(f)(1)(A)(i)) by striking 3(n)(5) and inserting 3(m)(5), and (3)in section 17(b)(1)(B)(iv)(III)(aa) (7 U.S.C. 2016(b)(1)(B)(iv)(III)(aa)) by striking 3(n) and inserting 3(m).
				3.Effective date; application of amendments
 (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on October 1, 2016.
 (b)Application of amendmentsThe amendments made by subsections (b), (c), and (f)(2) shall not apply with respect to certification periods that begin before October 1, 2016.
			
